Sutton, J.
A judgment having been rendered against the defendant at the October term, 1933, of the court, he filed during that term a motion for a new trial, and an order was taken setting the motion to be heard in vacation on October 28, 1933; and it was provided therein that the movant have until October 14, 1933, to prepare and present for approval a brief of the evidence. The brief of the evidence was not presented in the time allowed by the *556order, and on the date set for hearing the motion the respondent moved to dismiss it on the ground that no brief of the evidence had been presented to the court for approval. The movant made a motion for more time in which to prepare and present a brief of the evidence, and to postpone the hearing. The judge denied the motion to postpone, and dismissed the motion for a new trial, on the ground that no brief of the evidence had been prepared and presented for approval, under the terms of the order. To this judgment the movant excepted.
When in term an order is passed fixing the date for a motion for a new trial to be heard in vacation, and the same order requires the movant to present a brief of the evidence to the judge for approval in vacation on another day, prior to that set for hearing the motion for new trial,' and no brief is presented to the judge on that date, and on that date the movant moves that the court grant him more time to prepare and present a brief, of the evidence, it is not error to dismiss the motion for new trial on the ground that no brief of the evidence has been presented for approval as required by the order of the court. Blackburn v. Alabama Midland Ry. Co., 116 Ga. 936 (43 S. E. 366); Blount v. State, 9 Ga. App. 575 (71 S. E. 877); Rogers v. State, 11 Ga. App. 368 (75 S. E. 360); Starke v. Hunt, 29 Ga. App. 397 (115 S. E. 505); Shirley v. Morgan, 170 Ga. 324, 327 (152 S. E. 831); Eason v. Americus, 106 Ga. 179 (32 S. E. 106); Ward v. Ward, 134 Ga. 714 (68 S. E. 478); Boatright v. State, 91 Ga. 13 (16 S. E. 101); W. & A. R. Co. v. Callaway, 111 Ga. 889 (36 S. E. 967); Nichols Contracting Co. v. Allen, 42 Ga. App. 306 (155 S. E. 770).

Judgment affk-med.

Jenkins, P. J., concurs. Stephens, J., dissents.